                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DERRICK J. SIMS,                                   Case No. 19-cv-05445-SI
                                   8                     Plaintiff,
                                                                                            ORDER DENYING MOTION FOR
                                   9              v.                                        RECONSIDERATION OF DENIAL OF
                                                                                            PRELIMINARY INJUNCTION
                                  10     RALPH DIAZ, et al.,
                                                                                            Re: Dkt. No. 17
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff has filed a motion for reconsideration (Docket No. 17) of the order denying his

                                  14   request for a preliminary injunction (Docket No. 9). Plaintiff essentially asks the court to take a

                                  15   second look at some of the evidence he submitted in support of his request for a preliminary

                                  16   injunction because he does not think the court looked at the evidence carefully enough. Plaintiff is

                                  17   not entitled to relief because does not show a material difference in fact or law exists from that

                                  18   which was presented to the court before entry of the order denying the request for preliminary

                                  19   injunction; does not show the emergence of new material facts or a change of law occurring after

                                  20   the time of such order; and does not show a manifest failure by the court to consider material facts

                                  21   which were presented to the court before such interlocutory order. See Civil L.R. 7-9(b). Instead,

                                  22   his motion shows nothing more than a disagreement with the court’s conclusion that he was not

                                  23   entitled to interim relief.

                                  24           Plaintiff claims in this action that he was under threat from some other inmates in a security

                                  25   threat group and was attacked three times, with the most recent attack occurring more than a year

                                  26   before he filed this action. Prison officials have different options as to how they will protect an

                                  27   inmate in danger of attack, so it does not necessarily follow that a threat plus an attack necessarily

                                  28   means that any particular prison official has been deliberately indifference to the attacked inmate’s
                                   1   safety. Here, the fact that it has now been more than eighteen months since the most recent attack

                                   2   on plaintiff suggests that prison officials have found a way to protect plaintiff in his current facility

                                   3   and are not currently acting with deliberate indifference to his safety. He has not shown his

                                   4   entitlement to interim relief. See Caribbean Marine Services Co., Inc. v. Baldrige, 844 F.2d 668,

                                   5   674 (9th Cir. 1988) (“A plaintiff must do more than merely allege imminent harm sufficient to

                                   6   establish standing; a plaintiff must demonstrate immediate threatened injury as a prerequisite to

                                   7   preliminary injunctive relief.”) The motion for reconsideration of the denial of the request for a

                                   8   preliminary injunction is DENIED. Docket No. 17. No further motions for reconsideration of the

                                   9   order denying the request for preliminary injunction or this order may be filed.

                                  10          IT IS SO ORDERED.

                                  11   Dated: March 3, 2020

                                  12                                                     ______________________________________
Northern District of California
 United States District Court




                                                                                         SUSAN ILLSTON
                                  13                                                     United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
